DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2019/058330 filed April 2, 2019.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 7, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 7 and 20 contains the trademark/trade name Android™ .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, the claimed invention and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wade et al.   (US2013091543A1) hereinafter Wade in view of further in view of Tran et al. (US20090182802A1) hereinafter Tran.

Regarding claim 1:    Wade teaches a user device comprising a transceiver, a processor, and a memory (Fig 1 see computing device), wherein the memory holds:
secure management application may be responsible for managing the receipt of policies and updated configurations related to those policies already received at the computing device 100.); and
device policy states each comprising a respective set of policy data (¶0027 see  different policies may exist for the same secure application and ¶0130 see These policies may be delivered to the computing device 100 such that they are stored locally. Even so, they may be stored remotely to be retrieved during loadtime or runtime of a secure application ¶0153 These profiles, certificates and policies may be delivered to the computing device on an individual basis, or some of them may be packaged together for delivery to the device in the form of a bundle), wherein responsive to receiving, from a remote system via the transceiver, first synchronisation data indicating a first device policy state in the device policy states, the device management application is arranged to update the operative device policy state of the user device to the indicated first device policy state (claims 70/71 see the processing unit is configured to selectively permit the secure application to engage in the first application behavior by selectively permitting the secure application to engage in the first application behavior if predetermined criteria associated with the operation of the secure application are met. ... wherein the predetermined criteria are based on a policy).
Wade does not explicitly teach device policy schedule comprising queue of device policy states
Tran however in the same field of computer networking teaches queue of device policy states (¶0002 see Each schedule item may include a predefined event and an associated action. The client scheduler module may be configured to monitor the device management schedule, detect the predefined event defined in a schedule item, and perform the associated action that is associated with the event ¶0010 see schedule 24 may include one or more schedule items 26, each schedule item 26 including one or more predefined events 28 and one or more associated actions 30, such as an associated software configuration action ¶0020 the device management schedule 24 may be stored in a data structure 200 [The schedule items are interpreted as a queue ie data structure of policy states])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the usage events and policies by Wade and the teachings of Tran for utilizing policy schedule and utilizing data structures for events and policies to combine the teachings such that Wade utilizes the data structures and schedules as taught by Tran. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for configuration updates and policy groupings to managed at a device and recorded at a server.

Regarding claim 2:	The already combined references teach the user device of claim 1, wherein:
the device policy schedule is a local device policy schedule (Wade ¶0130 These policies may be delivered to the computing device 100 such that they are stored locally); 
the user device is arranged to synchronise the local device policy schedule with a remote device policy schedule stored at the remote system in response to a request from the remote system; and the first device policy state is from the synchronised local device policy schedule policies may be defined and managed via a network-based management portal by any suitable party, such as the enterprise that has generated the secure partition and the delivery of the secure applications (or that has caused such steps to be taken). In addition, the policies may be dynamic in nature, as at least some of them may be reconfigured at any suitable time. It must also be noted that policies may apply to individual secure applications or groups of them, irrespective of whether the secure applications are related to one another or are permitted to exchange communications with one another. In fact, some policies may apply to all secure applications in the secure partition or the secure partition specifically).

Regarding claim 3:	The user device of claim 2, wherein the queue of device policy states comprises a terminal state (¶0136 see a policy can be implemented that locks or deletes a secure application if the computing device on which the secure application is installed has been offline or disconnected from a certain network for more than a predetermined amount of time), and wherein the device management application is arranged to:
Wade-Tran does not explicitly teach determine that a predetermined interval of time has elapsed since a most recent synchronising of the local device policy schedule with the remote device policy schedule; and update the operative device policy state of the user device to the terminal device policy state
Tran however in the same field of computer networking teaches determine that a predetermined interval of time has elapsed since a most recent synchronising of the local device policy schedule with the remote device policy schedule (¶0017 see  the device management client 14 may contact the device management server 18, for example, to send a confirmation reporting successful detection of the event furthermore see ¶0023 see schedule item 26 is triggered at an absolute or relative start time indicated by the StartAndEndTimes node 230, and repeats according to value in the IntervalDuration node 236 (which may be expressed in minutes between schedule events, for example) and the value in the MaximumRepeatCount node 238 [Here Tran teaches events can be timed events and post event the server is contacted for sync/update of the policy]); and update the operative device policy state of the user device to the terminal device policy state (see Fig 2 element 117 ‘update schedule’)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the usage events and policies by Wade and the teachings of Tran for utilizing time based policies to update policies and events to combine the teachings such that Wade utilizes the data structures and schedules as taught by Tran. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so will allow for configuration updates and policy groupings to managed at a device and recorded at a server.

Regarding claim 4:	The already combined references teach the user device of claim 3, furthermore Tran teaches wherein the device management application is arranged to update the operative device policy state of the user device progressively through two or more police states of the device policy schedule at respective elapsed times since the most recent synchronising of the device policy schedule (Tran ¶0032 see multiple events may be utilized in a schedule item [Here Tran allows for multiple events to occur prior to updating schedule with the server]).

Regarding claim 5:	The already combined references teach the  user device of claim 1, wherein the receiving of the first synchronisation data comprises receiving a push notification or a short message service (SMS) message indicating the first device policy state (Wade ¶0073 see The device 100 may also receive push notifications from any suitable service as part of a communications process).


Regarding claim 8:	The already combined references teach the  user device of claim 1, wherein the device management application is arranged to control the functionality of the user device by disabling of one or more software applications installed on the user device (Wade ¶0136 see a policy can be implemented that locks or deletes a secure application).

Regarding claim 9:	The already combined references teach the user device of claim 8, wherein the disabling of the one or more software applications comprises disabling one or more categories of software applications (Wade ¶0136 see  policy can be implemented that locks or deletes a secure application if the computing device on which the secure application is installed has been offline or disconnected from a certain network for more than a predetermined amount of time [the one or more categories here is interpreted as ‘secure’ application).

Regarding claim 10:	The already combined references teach the user device of claim 9, wherein:
a policy may be set that restricts the hours that a secure application may operate. If the secure application attempts to launch during a restricted temporal period, the impositions that result from the securitization process may override the normal system APIs, and the secure application may be prevented from doing so [Wade makes it clear that usage data hours/geographical location/network data is captured and then utilized to make determinations of policy]). 

Regarding claim 11:	The already combined references teach the user device of claim 1, wherein the device management application is arranged to disable at least one function of the user device in accordance with the first device policy state (Wade ¶0132 see a secure application may be allowed or disallowed from launching based on the availability of a specific server or network connection [network capability or application launch is interpreted as a function]).

Regarding claim 12:	The already combined references teach the user device of claim 1, wherein the device management application is arranged to disable the ability of a software application to access a function of the user device in accordance with a policy state (Wade ¶0017 see enabling or disabling the ability of the secure application to write data to or retrieve data from external storage [see the entire list as it pertains to functionality]).

Regarding claim 13:	The already combined references teach the user device of claim 1, The combined references does not explicitly teach wherein responsive to receiving second synchronisation data from the remote system via the transceiver, the device management application is arranged to update the operative device policy state of the user device from the first device policy state to a second device policy state in the queue of device policy states
Tran however in the same field of networking teaches wherein responsive to receiving second synchronisation data from the remote system via the transceiver, the device management application is arranged to update the operative device policy state of the user device from the first device policy state to a second device policy state in the queue of device policy states (Tran Fig 2 see 116 and 117 furthermore ¶0018 see device management server 18 may be further configured to download an updated device management schedule 24 including one or more updated schedule items 26 to the client scheduler module 16 executed on the mobile computing device 12. The updated device schedule may be generated by the device management server 18 based on server side policies, and also based on information received from the client scheduler module 16, at 116)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the usage events and policies by Wade and the teachings of Tran for secondary synchronization for events and policies to combine the teachings such that Wade utilizes the data structures and schedules as taught by Tran. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so 

Regarding claim 14:	The already combined references teach the user device of claim 13, wherein the second device policy state is more restrictive than the first device policy state (Tran ¶0018 see the device management server 18 may be further configured to download an updated device management schedule 24 including one or more updated schedule items 26 to the client scheduler module 16 executed on the mobile computing device 12. The updated device schedule may be generated by the device management server 18 based on server side policies, and also based on information received from the client scheduler module 16, at 116. [The term ‘more restrictive’ is a subjective term and examiner interprets it to be an ‘update’ based on information from the module]).

Regarding claim 15:	The already combined references teach the user device of claim 1, wherein the user device is a smartphone (Tran Fig 1 element 12 ¶0012 see Various events 28 and associated actions 30 may be defined to achieve device management functionality for the mobile computing device 12 (smart phone)].

Regarding claim 16:	Wade teaches a non-transient storage medium comprising machine readable instructions which, when executed by a processor of a user device (See Fig 1), cause the user device to (Fig 1 see computing device), responsive to receiving first synchronisation data from a remote system via a transceiver of the user device (¶0100 see several secure applications 920 may be downloaded on the device 100 and one or more settings and configurations may be implemented on the device 100):
update an operative device policy state of the user device to a first device policy state in the device policy states; control functionality of the user device in accordance with the updated operative device policy state  (claims 70/71 see the processing unit is configured to selectively permit the secure application to engage in the first application behavior by selectively permitting the secure application to engage in the first application behavior if predetermined criteria associated with the operation of the secure application are met. ... wherein the predetermined criteria are based on a policy); 
Wade teaches select a first device policy state each comprising a respective set of policy data however Wade does not explicitly teach from a device policy schedule stored on the user device and comprising a queue of device policy states
Tran however in the same field of computer networking teaches from a device policy schedule stored on the user device and comprising a queue of device policy states (¶0002 see Each schedule item may include a predefined event and an associated action. The client scheduler module may be configured to monitor the device management schedule, detect the predefined event defined in a schedule item, and perform the associated action that is associated with the event ¶0010 see schedule 24 may include one or more schedule items 26, each schedule item 26 including one or more predefined events 28 and one or more associated actions 30, such as an associated software configuration action ¶0020 the device management schedule 24 may be stored in a data structure 200 [The schedule items are interpreted as a queue ie data structure of policy states])



Regarding claim 17:	Wade teaches a method of remotely managing a user device, comprising:
provisioning the user device with a device management application configured to control functionality of the user device in accordance with an operative device policy state of the user device ([¶0130 see The secure management application may be responsible for managing the receipt of policies and updated configurations related to those policies already received at the computing device 100);
transmitting, from a remote system to the user device, first synchronisation data indicating an update of the operative device policy state of the user device to a first device policy state in the device policy states (claims 70/71 see the processing unit is configured to selectively permit the secure application to engage in the first application behavior by selectively permitting the secure application to engage in the first application behavior if predetermined criteria associated with the operation of the secure application are met. ... wherein the predetermined criteria are based on a policy).
Wade teaches provisioning the user device with a device state each comprising a respective set of policy data (claims 70/71 see the processing unit is configured to selectively permit the secure application to engage in the first application behavior by selectively permitting the secure application to engage in the first application behavior if predetermined criteria) Wade does not explicitly teach device policy schedule comprising a queue of device policy states
Tran however in the same field of computer networking teaches device policy schedule comprising a queue of device policy states (¶0002 see Each schedule item may include a predefined event and an associated action. The client scheduler module may be configured to monitor the device management schedule, detect the predefined event defined in a schedule item, and perform the associated action that is associated with the event ¶0010 see schedule 24 may include one or more schedule items 26, each schedule item 26 including one or more predefined events 28 and one or more associated actions 30, such as an associated software configuration action ¶0020 the device management schedule 24 may be stored in a data structure 200 [The schedule items are interpreted as a queue ie data structure of policy states])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the usage of an Android system by Wade and the teachings of GPC for utilizing and creating a Device Policy Controller to combine the teachings such that Wade utilizes the Policy Controller as highlighted by GPC. One of ordinary skill in the art would recognize that the results of the combination are 


Regarding claim 18:	The already combined references teach the method of claim 17, wherein the first device policy state comprises policy data indicating a disabling of one or more software applications installed on the user device (Wade ¶0136 see a policy can be implemented that locks or deletes a secure application).

Regarding claim 19:	The already combined references teach the method of claim 18, comprising:
receiving, by the remote system from the device management application, usage data for software applications installed on the user device; and determining the one or more software applications to be disabled on the basis of the received usage data (Wade ¶0132 see a policy may be set that restricts the hours that a secure application may operate. If the secure application attempts to launch during a restricted temporal period, the impositions that result from the securitization process may override the normal system APIs, and the secure application may be prevented from doing so [Wade makes it clear that usage data hours/geographical location/network data is captured and then utilized to make determinations of policy]).


Claims 6, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wade-Tran further in view of Google Policy Controller (“Build a device policy controller”, Jan 2019, android developers guide retrieved from 
https://web.archive.org/web/20190107055355/https://developer.android.com/work/dpc/build-dpc) hereinafter GPC.

Regarding claims 6, 20:	Wade-Tran teach the user device of claim 1, 
Wade-Tran teaches Android device (¶0108 see applications formatted for the Android operating system developed by Google, Inc. of Mountain View, Calif. The second scheme chiefly centers on linking in replacement calls for native object code. This latter method is useful for applications that use native methods, such as Android applications that rely on native code) however does not explicitly teach being an Android device, wherein the device management application is a device policy controller (DPC)
GPC however in the same field of computer networking teaches Android device (Page 1 see Android Device Policy), wherein the device management application is a device policy controller (DPC) (See Page 1 develop a device policy controller)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the usage of an Android system by Wade and the teachings of GPC for utilizing and creating a Device Policy Controller to combine the teachings such that Wade utilizes the Policy Controller as highlighted by GPC. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so 

Regarding claim 7:	The already combined references teach the user device claim 6, wherein the device policy controller is arranged to control the functionality the user device by accessing the Android operating system via a device policy manager application programming interface (API) (GPC Page 2 see DPC Support Library for EMMs comprises utility and helper classes that facilitate provisioning and management of Android devices in an enterprise environment… Using Play EMM API to handle managed configurations for approved apps is the easiest way to implement managed configurations on your DPC).


Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 24494